United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30210
                        Conference Calendar



RODNEY B. JONES,

                                    Plaintiff-Appellant,

versus

PAM HEARN, in her individual and official capacity;
JANE DOE, I and II, in their official and individual
capacities; M. MONTGOMERY; K. WHITE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2093
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Rodney B. Jones (“Jones”), Louisiana state prisoner #305669,

proceeding pro se and in forma pauperis (“IFP”), appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to

exhaust administrative remedies.   Jones contends that because

his grievance was erroneously rejected because he failed to

submit the specific names of the individuals who provided his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30210
                                  -2-

medical treatment, he was precluded from further exhaustion

of the available administrative remedies.

     We review the district court’s dismissal of a prisoner’s

42 U.S.C. § 1983 complaint for failure to exhaust de novo.

Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).       A prisoner

must exhaust available administrative remedies prior to

bringing a lawsuit under 42 U.S.C. § 1983.      42 U.S.C. § 1997e(a).

The pertinent inquiry is not whether the prisoner has pursued

his administrative remedies reasonably and in good faith,

but whether he has exhausted all remedies that are available.

Underwood v. Wilson, 151 F.3d 292, 294 (5th Cir. 1998).

Jones’ grievance was rejected and returned to him with a

request for clarity regarding his claims as permitted by

Louisiana’s administrative remedies procedures.       See 28 La. Reg. 857

(Apr. 20, 2002) (codified at LA. ADMIN. CODE tit. 22, pt. I,

§ 325(G)(1)(a)).    Jones neither complied with the request nor

appealed the action to the next step.       See id., § 325(G)(2)(a)

& (G)(2)(b).    Jones has thus failed to exhaust the available

administrative remedies.

     Jones’ contention that sua sponte dismissal of his complaint

was inappropriate because the district court did not require

the defendants to respond to his allegations lacks merit.

See 42 U.S.C. § 1997e.

     Jones’ appeal is without arguable merit and, thus,

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
                            No. 03-30210
                                 -3-
1983).   Because the appeal is frivolous, it is DISMISSED.

5TH CIR. R. 42.2.   This court’s dismissal counts as a strike for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).   Jones is cautioned that if he

accumulates three strikes he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.